Citation Nr: 1728982	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  04-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In May 2006 the Board remanded the matters on appeal for additional development, and in August 2009 the Board issued a decision denying entitlement to TDIU and entitlement to nonservice-connected pension benefits based on the dates of service shown on the Veteran's DD Form 214, namely, August 1997 to January 1999.  In an April 2013 decision, the Board vacated the May 2006 denial based upon a DD Form 215 indicating that the Veteran had active service until February 2001, and then remanded the claims currently on appeal for additional development.  In December 2016, the Board again remanded the claims on appeal for additional development. 

The April 2013 remand also included the issue of entitlement to service connection for an acquired psychiatric disorder.  On remand, an April 2016 rating decision granted service connection for an adjustment disorder with mixed anxiety and depressed mood recurrent.  The April 2016 rating decision constituted a grant of the claim on appeal.  As such, it is no longer before the Board.

The issue of entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) since February 12, 2001.  

2.  From May 15, 2001, to June 30, 2015, the Veteran was unable to secure or follow substantially gainful employment due to her service-connected disabilities.

3.  Since June 30, 2015, the preponderance of the evidence is against finding that the Veteran was unable to obtain and maintain substantially gainful employment due solely to her service-connected disabilities.

4.  The Veteran is in receipt of a 70 percent disability rating for the entire period on appeal effective February 12, 2001, which is the date of receipt of her claim for nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  From May 15, 2001, to June 30, 2105, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  Since June 30, 2015, the criteria for a TDIU caused by service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2016).

3.  The claim for nonservice-connected pension is moot.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. § 3.102, 3.151 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In December 2016, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to obtain available VA treatment records and associate them with the file; with the Veteran's assistance, obtain medical records from providers which have treated her for any condition impacting her ability to work; obtain and associate with the record the Veteran's vocational rehabilitation counseling folder; and contact the Veteran and ask her to complete VA Form 21-8940.

VA treatment records dated through March 2017 were associated with the Veteran's claims file at the time of the most recent March 2017 supplemental statement of the case.  The RO sent a letter to the Veteran in January 2017 which included VA Form 21P-0516-1, VA Form 21-8904, VA Form 21-4142; and VA Form 21-4142a.  The Veteran was asked to complete the forms and return them in order to allow the RO to verify her income information and obtain any outstanding medical records.  There is no indication in the evidence of record that the Veteran responded to the RO's January 2017 letter or provided the completed forms.  The RO contacted VA Vocational Rehabilitation in February 2017 and received a response stating that the Veteran had never applied for services.  See February 2017 email correspondence.  In a letter dated in March 2017, the Veteran was informed that the RO had attempted to obtain Vocational Rehabilitation records, but had exhausted all efforts to obtain the needed information, and determined that further attempts to obtain the records would be futile.  In the letter, the RO requested that the Veteran provide any additional relevant information she may have had.  However, there is no indication in the record that the Veteran responded to the March 2017 letter or provided any additional information.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters dated in June 2012 and January 2017.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Identified post-service treatment records and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded a VA examination in June 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Entitlement to a TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

Here, the Veteran contends that she is unable to secure or follow any substantially gainful employment due to her service-connected acquired psychiatric disability.  Upon a review of the evidence of record, the Board finds that entitlement to a schedular TDIU is warranted for the period from May 15, 2001, to June 30, 2015, but is not warranted thereafter.

The Veteran's service connected disabilities include: adjustment disorder with mixed anxiety and depressed mood recurrent, rated as 70 percent disabling from February 12, 2001; and polycystic ovarian syndrome (PCOS) rated as 10 percent disabling since November 23, 2010.  For the entire period on appeal the Veteran's combined evaluation for VA compensation purposes was 70 percent.

Based on the foregoing, the Veteran met the schedular requirements for TDIU for the period the entire period on appeal, based on a disability evaluation of 70 percent for a single service-connected disability (i.e. adjustment disorder with mixed anxiety and depressed mood recurrent).  See 38 C.F.R. § 4.16(a).  

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU, the Board must still consider whether her service-connected disabilities have precluded her from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In her August 2001 application for increased compensation based on unemployability, the Veteran reported that her mental illness and depression prevented her from securing or following any substantially gainful occupation.  The Veteran stated that she had last worked full-time on May 15, 2001, and left due to her disability.  She further reported that she had been hospitalized on May 30, 2001, and had become too disabled to work on June 1, 2001.  Her recent employment included sales positions at Verizon from March 2001 to July 2001, with 75 plus days lost due to her illness; Coleman and Associates from October 1999 to March 2001, with 15 plus days lost due to her illness; GEICO from June 1998 to October 1998, with 10 plus days lost due to her illness; and a clerk position at the U.S. Postal Service from May 1997 to November 1997.  The Veteran reported having completed two years of college.

In a December 2001 Certification of Health Provider, submitted as part of an application for leave under the Family Medical Leave Act (FMLA), Dr. C.R. reported that the Veteran had a serious, chronic health condition with a likely frequency of episodes of incapacity once per week with a duration of one day, with treatments commencing in May 2001 for an indefinite period.  The physician described the Veteran's conditions as sleep disturbance, weight gain, irregular periods, and depression, and listed the Veteran's probable duration of incapacity from May 14, 2001, to the present, which at the time was December 11, 2001.

The Veteran has been hospitalized on several occasions due to her service connected acquired psychiatric disability.  In June 2003, the Veteran was admitted for four days to a psychiatric center for depression and anxiety.  At discharge, the attending physician noted that the Veteran reported that she had been unemployed for the last two years.  See June 2003 private treatment record.  In October 2004, the Veteran was again admitted to a psychiatric center five days due to intensifying depression and threats of harm to herself.  See October 2004 private treatment record.  In June 2007, the Veteran was admitted to a hospital for suicidal thoughts.  See June 2007 private treatment record.  At the time of her admission, the Veteran reported that she was working 30 hours per week in customer service.  Id.  In November 2010, the Veteran was admitted for an emergency room visit for depression with suicidal ideation, the Veteran reported that she was unemployed at the time.  See November 2010 private treatment record.  

In a letter dated in March 2012, S.D., a friend of the Veteran, stated that the Veteran talked a lot about dying, had cut herself with razor blades, and had threatened to kill herself.  S.D. reported that she had taken the Veteran to the emergency room because she had threatened to kill herself, but the Veteran refused to go in because she had no insurance.  S.D. stated that at one time the Veteran had a good job, but could not keep her mind focused and lost her job.

In a letter dated in April 2012, the Veteran's sister reported that the Veteran lost her last job due to health issues.  She stated that the Veteran missed some days of work due to depression, and although she had two doctor's notes, the employer would not excuse the missed time and the Veteran was fired.  Prior to those jobs, the Veteran's sister reported that the Veteran had worked part time in 2007, but that employment ended in 2008 when the Veteran used all of her FMLA time due to her illnesses.  The Veteran's sister stated that otherwise had worked full-time for a few months in 2005, and prior to that had not worked full-time since 2001.

In a letter dated in April 2012, the Veteran's father reported that it seemed like the Veteran could not keep a steady job.

In a letter dated in June 2012, the Veteran asserted that she was unemployed, had lost her last job due to her illnesses, and had been unable to have sustained, gainful, full-time employment throughout her adult life.  She further asserted that she had lost employment because of her illnesses due to taking sick leave that her employers did not excuse, although she had medical documentation.  She reported that the gaps in her employment have caused her to be unable to find gainful employment.

In an August 2012 VA treatment record, the Veteran reported that since leaving the Navy in 2001 she had worked a few different jobs in sales and service industry, her most recent job had been working for Sprint.  However, she reported having been fired in September of 2011 due to medical problems.  She was unemployed at the time, but reported that she was in the process of starting part-time employment doing customer service.

Beginning in October 2012, the Veteran has consistently that she has been working at least part time.  The Veteran reported part-time employment in customer service for a mortgage company from October 20102 until March 2015.  See, e.g., VA treatment records dated in October 2012, January 2013, February 2013, May 2013, August 2013, March 2014, February 2015, and March 2015.  However, despite regular part-time employment, the Veteran continued to struggle with symptoms of her acquired psychiatric disability.  For instance, in a VA treatment record dated in January 2013, the Veteran reported that her employment was suffering due to her inability to get to work consistently and because of self-harming behaviors.  In an April 2013 VA treatment record, the Veteran reported that she barely went to work.  In May 2013, the Veteran reported that she had been admitted to a behavioral health center for suicidal ideation on a temporary detaining order.  See May 2013 VA treatment record.  In a July 2013 VA treatment record, the Veteran indicated that things were not going well and she was considering leaving her work.  In March 2014, the Veteran took time off of work due to her acquired psychiatric disability; however, she returned to work later that month.  See March 2014 VA treatment record.

In May 2015, the Veteran reported that she was working part-time, about 20 to 25 hours per week as a mortgage loan officer.  See May 2015 VA treatment record.  

When considering the Veteran's service-connected acquired psychiatric disability and its impact on her occupational functioning, and affording the Veteran the benefit of the doubt, the evidence of record supports a finding that the Veteran's service-connected disabilities have precluded her from securing and following a substantially gainful occupation since May 15, 2001, the date the Veteran reported she became too disabled to work due to her service-connected acquired psychiatric disability, to June 30, 2015.  

On June 30, 2015, the Veteran was afforded a VA examination for her service-connected acquired psychiatric disability.  During the examination, the Veteran reported that she completed two and half years of college.  At the time of the VA examination, the Veteran reported having been employed as a loan officer for one year.  The examiner opined that the Veteran remained capable to perform work from a mental health perspective, and she was currently performing her work well in the private sector.  The further opined that the Veteran's acquired psychiatric disability cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Since then, the Veteran has continually reported working as a mortgage loan officer with no interruption due to her service-connected acquired psychiatric disability.  See, e.g., VA treatment records dated in August 2015, November 2015, January 2016, February 2016, April 2016, and August 2016.  

The Board notes that in June 2016, the Veteran reported that she had not been working for the past two weeks, but planned to go back to work on the following Monday.  There is, however, no indication as to why the Veteran had not worked for the reported two week period.  

Finally, in an August 2016 VA treatment record, the Veteran reported that she had been fired from her job for a job-performance related matter, not, the Board notes, due to her a service-connected disability.  In a VA treatment record dated in October 2016, the Veteran reported that after being fired she had found employment doing the same work within three weeks.  She indicated that she felt she had built up resiliency so that she could handle losing her job, and stated that she believed that if she had lost her job one year prior, she would have had to have been hospitalized.  In a November 2016 VA treatment record, the Veteran reported she was working a new job as a loan officer.  In February 2017, the Veteran reported that she was doing "okay" with her current job.

Based on the findings of the June 2016 VA examiner and the Veteran's own reports of her improved condition in the October 2016 VA treatment record, the Board concludes that since June 30, 2015, the most probative evidence of record weighs against a finding that the Veteran's service-connected acquired psychiatric disability prevents her from securing or following any substantially gainful.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Likewise, the Board finds that referral for consideration under 38 C.F.R. § 4.16(b) for TDIU is not warranted for the period since June 30, 2015.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Id.

IV.  Entitlement to Nonservice Connected Pension Benefits

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that the condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, the improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In an April 2016 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood recurrent and assigned a 70 percent rating, effective from February 12, 2001, the date of her claim for service connection for an acquired psychiatric disorder and depression and for nonservice-connected pension.

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  Disability compensation at the 70 percent rate is greater than the rate payable for nonservice-connection pension.  Therefore, as the Veteran's service-connected benefits represent a greater award, the claim for nonservice-connected pension benefits is considered moot, and must be dismissed.  Id.


ORDER

Effective May 15, 2001, to June 30, 2015, entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.

On and after June 30, 2015, entitlement to TDIU is denied.

Entitlement to nonservice-connected pension is dismissed as moot.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


